       Case 1:20-cv-03677-LGS-KHP Document 433 Filed 08/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                  8/13/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,             20-CV-3677 (LGS) (KHP)

                             -against-                                          ORDER

NOOM INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with this Court’s rulings and directions set forth at the August 11, 2021 case

management conference held in the above-captioned case, the Court hereby provides as

follows:

Motion for Class Certification and Fact Discovery Deadline:

         The current deadline for Plaintiffs’ motion for class certification is September 30, 2021.

In order to afford Plaintiffs additional time to digest the substantial amount of discovery

already exchanged, and still yet to be exchanged, in this action, the Court finds that another

modest extension of the class certification motion briefing schedule is warranted. Accordingly,

Plaintiffs’ moving papers on their motion for class certification will be due by November 19,

2021. Noom’s opposition will be due by January 28, 2022. Plaintiffs’ reply will be due by

March 25, 2022.

         Per the Court’s prior scheduling orders, fact discovery is set to close on December 31,

2021. To the extent that additional merits-based fact discovery is required after a ruling on
      Case 1:20-cv-03677-LGS-KHP Document 433 Filed 08/13/21 Page 2 of 3




Plaintiffs’ class certification motion, the parties will have an additional 60 days to pursue said

discovery. Further, the Court hereby stays merits-based expert discovery until after the Court

rules on the class certification motion.

       Finally, Plaintiffs raised a concern at the August 11 conference that some additional fact

discovery may be necessary depending on the substance of Noom’s brief in opposition to the

motion for class certification. The Court will schedule a conference with the parties in order to

assess any such discovery requests. A case management conference will take place on

February 2, 2022 at 2:00 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street

New York, New York. At that conference, Plaintiffs will be permitted to raise specific, targeted

requests to aid in preparing their class certification reply brief and the Court will rule on those

requests at that time.

Motion to Compel:

       Defendants have raised various concerns regarding Plaintiffs’ counsel’s objections and

conduct during the depositions of five of the named Plaintiffs. Specifically, Noom claims that

Plaintiffs’ counsel has lodged inappropriate objections during these depositions and has

instructed his clients not to answer multiple questions on grounds other than privilege, which is

typically improper. To the extent that Defendants would like to file a motion to compel

responses to these unanswered deposition questions, Defendants may file said motion – not to

exceed 20 pages in length – by no later than September 10, 2021. Plaintiffs’ opposition is due

by no later than September 24, 2021. No reply will be permitted.




                                                  2
      Case 1:20-cv-03677-LGS-KHP Document 433 Filed 08/13/21 Page 3 of 3




Hashing:

       The parties raised a purported dispute concerning the hash values that Noom has

assigned to various confidential consumer identification codes that pervade that data sets

Noom has provided thus far in discovery. Per the Court’s direction at the August 11

conference, Noom should coordinate with its data scientists to provide Plaintiffs with an

explanation as to the discrepancies Plaintiffs have identified with those data sets. Noom should

endeavor to provide that information by August 19, 2021. Plaintiffs will then be permitted to

take a limited purpose deposition of Noom’s data scientists to better understand the data

Noom has provided and to clear up any ambiguities with respect to the information therein.

That limited purpose deposition should take place by no later than August 27, 2021.

Furthermore, Plaintiffs should provide a list of questions to Noom by August 20, 2021 to ensure

that the data scientists are prepared to answer all of Plaintiffs’ questions about the data in an

efficient manner.

                                         *       *      *

       The parties are directed to the conference transcript for other rulings and directives of

the Court.

       SO ORDERED.

Dated: New York, New York
       August 13, 2021


                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge



                                                 3
